DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT
                               July Term 2014

                        ROBERT EDWARD DAVIS,
                              Petitioner,

                                     v.

                          STATE OF FLORIDA,
                             Respondent.

                              No. 4D14-3427

                             [October 8, 2014]

   Petition for writ of habeas corpus to the Circuit Court for the
Seventeenth Judicial Circuit, Broward County; Lisa Porter, Judge; L.T.
Case No. 14-10915 CF10A.

   Stephan Lopez of Reyes Law Group, P.A., Davie, for petitioner.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Georgina
Jimenez-Orosa, Assistant Attorney General, West Palm Beach, for
respondent.

WARNER, J.

    Petitioner, being held on a $250,000 bond following his arrest for drug
trafficking, claims that he is entitled to release on his own recognizance
pursuant to Florida Rule of Criminal Procedure 3.134, because the state
has failed to file formal charges within thirty days of his arrest. The trial
court denied petitioner’s motion for release, finding that the backlog at the
laboratory testing the substance seized at the time of the arrest constituted
good cause for the delay in filing an information. The court order simply
denied petitioner’s motion. We deny the petition but order the correction
of the order in conformance with Rule 3.134.

   When the state fails to charge an arrestee in custody, two options are
given to the trial judge:

      If the defendants remain uncharged, the court on the 30th
      day and with notice to the state shall:
      (1) Order that the defendants automatically be released on
      their own recognizance on the 33rd day unless the state files
      formal charges by that date; or

      (2) If good cause is shown by the state, order that the
      defendants automatically be released on their own
      recognizance on the 40th day unless the state files formal
      charges by that date.

      In no event shall any defendants remain in custody beyond 40
      days unless they have been formally charged with a crime.

Fla. R. Crim. P. 3.134 (emphasis supplied).

   At the hearing, the prosecutor explained that he did not have the
laboratory testing results in order to file the information. He noted that
the judge was “well aware of the issues in the crime lab in Broward
[County] and the vast number of cases it is getting now.” The defense
objected to a backlog constituting good cause, contending that the tests
should have taken three days to complete. The judge agreed that the crime
lab was suffering under a backlog and was operating at full capacity. It
therefore concluded that good cause had been shown. It then ordered the
case to be reset for a hearing on the 40th day, noting that if an information
was not filed by that date, petitioner would be released on his own
recognizance.

    The trial court did not abuse its discretion in determining that the
absence of the lab report constituted good cause pursuant to Rule 3.134
to hold the arrestee beyond 33 days. In construing the term “good cause”
as contained in Florida Rule of Criminal Procedure 3.050, our supreme
court defined it as “a substantial reason, one that affords a legal excuse,
or a cause moving the court to its conclusion, not arbitrary or contrary to
all the evidence, and not mere ignorance of law, hardship on petitioner,
and reliance on [another’s] advice. . . .” State v. Boyd, 846 So. 2d 458, 460
(Fla. 2003) (quoting In re Estate of Goldman, 79 So. 2d 846, 848
(Fla.1955)). It further noted that “the determination of good cause is based
on the peculiar facts and circumstances of each case. Obviously the trial
court is in the best position to weigh the equities involved, and his [or her]
exercise of discretion will be overruled only upon a showing of abuse.”
Boyd, 846 So. 2d at 460.

   Applying this standard, the court did not abuse its discretion in finding
good cause under the rule to delay release on his own recognizance until
the 40th day. The delay was not caused by the prosecutor’s inaction but

                                      2
by the backlog in the laboratory testing. We cannot conclude that the trial
court’s action was arbitrary.

    Where good cause is shown, however, the rule requires that the order
provide for the defendant’s automatic release unless the state files formal
charges by the 40th day from arrest. In this case, the written order simply
denied the motion for release on good cause, although the trial court stated
at the hearing that it would reset the case for the 40th day from arrest and
release the defendant should the state not file an information by that date.
The rule requires that the order include this directive, regardless of
whether a hearing is held. In fact, the rule does not require another
hearing and order to authorize release once the state has been noticed of
the passage of the thirty-day time period.

STEVENSON and MAY, JJ., concur.

                           *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                     3